PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Covidien LP
Application No. 16/671,911
Filed: 1 Nov 2019
For: ENDOSCOPIC ULTRASOUND FINE NEEDLE FIDUCIAL SYSTEM
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed December 16, 2021, which requests under 37 C.F.R. §1.182 that a previously filed terminal disclaimer be withdrawn.  

The petition is granted.

Petitioner asserts that an electronic terminal disclaimer (“eTD”) filed December 9, 2021 over U.S. Patent No. 10,285,583 should be withdrawn because the terminal disclaimer contains a typographical error in that it does not reference the correct patent being disclaimed. On December 16, 2021, an eTD was filed to overcome a double patenting rejection over a “prior” patent disclaiming the terminal part of the statutory term of any patent granted on the subject application which would extend beyond the expiration of the full statutory term of prior U.S. Patent No. 10,485,583.  

The examiner has determined that the terminal disclaimer does apply to at least one claim of record because Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,485,583 because both the current application and the US Patent claim implanting a plurality of fiducial markers into a tissue using a needle with a stylet, adjusting multi-stop stylet spacer from first deployment position to a second deployment position by further translating relative to the stylet, the multi-stop stylet spacer in the plane orthogonal to the longitudinal axis of the stylet. However, as the terminal disclaimer over U.S. Patent 10,285,583 filed December 9, 2021, contains a typographical error in not identifying the proper U.S. Patent being disclaimed, the examiner concurs that it is appropriate to withdraw that terminal disclaimer in favor of the terminal disclaimer filed December 16, 2021, over U.S. Patent. No. 10,485,583. 

Receipt of the petition fee of $420.00 is acknowledged. No additional fees are due in connection with this petition.

This application is being referred to Technology Center Art Unit 3792 for correction of PALM and file records consistent with this decision.
Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET